 


109 HR 2715 IH: Stop Self-Authorized Secret Searches Act
U.S. House of Representatives
2005-05-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 2715 
IN THE HOUSE OF REPRESENTATIVES 
 
May 26, 2005 
Mr. Nadler (for himself and Mr. Flake) introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committee on Financial Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To establish reasonable procedural protections for the use of national security letters, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Stop Self-Authorized Secret Searches Act. 
2.Procedural protections for national security letters 
(a)Standard 
(1)Title 18Section 2709(b) of title 18, United States Code, is amended— 
(A)in paragraph (1), by inserting and there are specific and articulable facts giving reason to believe that the name, address, length of service, and toll billing records sought pertain to a foreign power or agent of a foreign power after clandestine intelligence activities; and 
(B)in paragraph (2), by striking , provided that such an investigation and all that follows and inserting 
and there are specific and articulable facts giving reason to believe that communications facilities registered in the name of the person or entity have been used, through the services of such provider, in communication with— 
(A)an individual who is engaging or has engaged in international terrorism or clandestine intelligence activities that involve or may involve a violation of the criminal statutes of the United States; or 
(B)a foreign power or an agent of a foreign power,subject to the requirement that such investigation of a United States person may not be conducted solely upon the basis of activities protected by the first amendment to the Constitution of the United States.. 
(2)Financial institutionsSection 1114(a)(5)(A) of the Right to Financial Privacy Act of 1978 (12 U.S.C. 3414(a)(5)(A)) is amended by inserting and there are specific and articulable facts giving reason to believe that the records sought pertain to a foreign power or agent of a foreign power after clandestine intelligence activities. 
(3)Consumer reporting agency 
(A)In generalSection 626 of the Fair Credit Reporting Act (15 U.S.C. 1681u) is amended— 
(i)in the second sentence of subsection (a), by inserting and there are specific and articulable facts giving reason to believe that the information sought pertains to a foreign power or agent of a foreign power after clandestine intelligence activities; 
(ii)in the second sentence of subsection (b), by inserting and there are specific and articulable facts giving reason to believe that the consumer is a foreign power or an agent of a foreign power or has been, or is about to be, in contact with a foreign power or an agent of a foreign power after clandestine intelligence activities; and 
(iii)in the first sentence of subsection (c), by inserting and there are specific and articulable facts giving reason to believe that the consumer report sought pertains to a foreign power or agent of a foreign power after clandestine intelligence activities. 
(B)Government agenciesSection 627(a) of the Fair Credit Reporting Act (15 U.S.C. 1681v(a)) is amended by inserting and there are specific and articulable facts giving reason to believe that the information sought pertains to a foreign power or agent of a foreign power after necessary for the agency’s conduct or such investigation, activity or analysis. 
(b)Requirements 
(1)Section 2709(b) of title 18, United States Code, as amended by subsection (a)(1) is amended— 
(A)by redesignating paragraphs (1) and (2) as subparagraphs (A) and (B), respectively; 
(B)by striking The Director of the Federal Bureau of Investigation and inserting the following: 
 
(1)In generalThe Director of the Federal Bureau of Investigation; and 
(C)by adding after paragraph (1), as amended by subparagraph (B), the following new paragraph: 
 
(2)LimitationA request under this subsection shall not— 
(A)contain any requirement which would be held to be unreasonable if contained in a subpoena duces tecum issued by a court of the United States in aid of a grand jury investigation of espionage or international terrorism; or 
(B)require the production of any documentary evidence which would be privileged from disclosure if demanded by a subpoena duces tecum issued by a court of the United States in aid of a grand jury investigation of espionage or international terrorism. 
(3)NoticeA request under this subsection shall provide notice of the recipient’s right to file a petition under subsection (e) and explain the procedures for doing so.. 
(2)Request for information from financial institutionsSection 1114(a)(5)(A) of the Right to Financial Privacy Act of 1978 (12 U.S.C. 3414(a)(5)(A)), as amended by subsection (a)(2), is amended— 
(A)by striking (5)(A) Financial institutions and inserting  
(5) Request for financial records.— 
(A)Compliance 
(i)In generalFinancial institutions; and 
(B)by inserting after clause (i) (as so redesignated by subparagraph (A) of this paragraph) the following new clauses: 
 
(ii)LimitationA request under this subsection shall not— 
(I)contain any requirement which would be held to be unreasonable if contained in a subpoena duces tecum issued by a court of the United States in aid of a grand jury investigation of espionage or international terrorism; or 
(II)require the production of any documentary evidence which would be privileged from disclosure if demanded by a subpoena duces tecum issued by a court of the United States in aid of a grand jury investigation of espionage or international terrorism. 
(iii)Notice of rightsA request under this subsection shall provide notice of the recipient’s right to file a petition under subparagraph (E) of this paragraph and explain the procedures for doing so.. 
(3)Request for information from consumer reporting agenciesSection 626 of the Fair Credit Reporting Act (15 U.S.C. 1681u) is amended by adding at the end the following new subsection: 
 
(n)Limitation 
(1)In generalA request under this section shall not— 
(A)contain any requirement which would be held to be unreasonable if contained in a subpoena duces tecum issued by a court of the United States in aid of a grand jury investigation of espionage or international terrorism; or 
(B)require the production of any documentary evidence which would be privileged from disclosure if demanded by a subpoena duces tecum issued by a court of the United States in aid of a grand jury investigation of espionage or international terrorism. 
(2)Notice of rightsA request under this section shall provide notice of the recipient’s right to file a petition under subsection (o) and explain the procedures for doing so.. 
(4)Request for information from consumer reporting agencies by governmental agenciesSection 627(b) of the Fair Credit Reporting Act (15 U.S.C. 1681v(b)) is amended— 
(A)by striking Form of certification.—The certification described and inserting ; and 
Form of certification.— 
(1)In generalThe certification described; and 
(B)by inserting after paragraph (1) (as so redesignated by subparagraph (A) of this paragraph) the following new paragraphs: 
 
(2)LimitationA request under this subsection shall not— 
(A)contain any requirement which would be held to be unreasonable if contained in a subpoena duces tecum issued by a court of the United States in aid of a grand jury investigation of espionage or international terrorism; or 
(B)require the production of any documentary evidence which would be privileged from disclosure if demanded by a subpoena duces tecum issued by a court of the United States in aid of a grand jury investigation of espionage or international terrorism. 
(3)Notice of rightsA request under this subsection must provide notice of the recipient’s right to file a petition under subsection (f) and explain the procedures for doing so.. 
(c)Nondisclosure 
(1)In generalSection 2709(c) of title 18, United States Code, is amended to read as follows: 
 
(c)Prohibition of certain disclosure 
(1)In generalNo wire or electronic communication service provider, or officer, employee, or agent thereof, shall disclose to any person that the Federal Bureau of Investigation has sought or obtained access to information or records under this section for 90 days after receipt of such request from the Bureau. 
(2)ExceptionA wire or electronic communication service provider, or officer, employee, or agent thereof, who receives an order under this subsection may disclose that the Federal Bureau of Investigation has sought or obtained access to information or records under this section to— 
(A)those persons to whom disclosure is necessary in order to comply with an order under this section; or 
(B)an attorney in order to obtain legal advice regarding such order. 
(3)ExtensionThe Director of the Federal Bureau of Investigation, or the Director’s designee in a position not lower than Deputy Assistant Director at Bureau headquarters or a Special Agent in Charge of a Bureau field office designated by the Director, may apply for an order prohibiting disclosure that the Federal Bureau of Investigation has sought or obtained access to information or records under this section for an additional 180 days. 
(4)JurisdictionAn application for an order pursuant to this subsection shall be filed in the district court of the United States in any district within which the authorized investigation that is the basis for a request pursuant to this section is being conducted. 
(5)Application contentsAn application for an order pursuant to this subsection must state specific and articulable facts giving the applicant reason to believe that disclosure that the Federal Bureau of Investigation has sought or obtained access to information or records under this section will result in— 
(A)endangering the life or physical safety of any person; 
(B)flight from prosecution; 
(C)destruction of or tampering with evidence; 
(D)intimidation of potential witnesses; or 
(E)otherwise seriously endangering the national security of the United States by alerting a target, a target’s associates, or the foreign power of which the target is an agent, of the Government’s interest in the target. 
(6)StandardThe court may issue an ex parte order pursuant to this subsection if the court determines there is reason to believe that disclosure that the Federal Bureau of Investigation has sought or obtained access to information or records under this section will result in— 
(A)endangering the life or physical safety of any person; 
(B)flight from prosecution; 
(C)destruction of or tampering with evidence; 
(D)intimidation of potential witnesses; or 
(E)otherwise seriously endangering the national security of the United States by alerting a target, a target’s associates, or the foreign power of which the target is an agent, of the Government’s interest in the target. 
(7)RenewalAn order under this subsection may be renewed for additional periods of up to 180 days upon another application meeting the requirements of paragraph (5) and a determination by the court that the circumstances described in paragraph (6) continue to exist.. 
(2)Financial institutionsSection 1114(a)(5)(D) of the Right to Financial Privacy Act of 1978 (12 U.S.C. 3414(a)(5)(D)) is amended to read as follows: 
 
(D)Nondisclosure 
(i)In generalNo financial institution, or officer, employee, or agent of such institution, shall disclose to any person that the Federal Bureau of Investigation has sought or obtained access to a customer’s or entity’s financial records under this paragraph for 90 days after receipt of such request from the Bureau. 
(ii)ExceptionA financial institution, or officer, employee, or agent of such institution, who receives an order under this subparagraph may disclose that the Federal Bureau of Investigation has sought or obtained access to a customer’s or entity’s financial records to— 
(I)those persons to whom disclosure is necessary in order to comply with a request under this subparagraph; or 
(II)an attorney in order to obtain legal advice regarding such request. 
(iii)ExtensionThe Director of the Federal Bureau of Investigation, or the Director’s designee in a position not lower than Deputy Assistant Director at Bureau headquarters or a Special Agent in Charge of a Bureau field office designated by the Director, may apply for an order prohibiting disclosure that the Federal Bureau of Investigation has sought or obtained access to a customer’s or entity’s financial records under this paragraph for an additional 180 days. 
(iv)JurisdictionAn application for an order pursuant to this subsection shall be filed in the district court of the United States in any district within which the authorized investigation that is the basis for a request pursuant to this paragraph is being conducted. 
(v)Application contentsAn application for an order pursuant to this subparagraph must state specific and articulable facts giving the applicant reason to believe that disclosure that the Federal Bureau of Investigation has sought or obtained access to a customer’s or entity’s financial records under this paragraph will result in— 
(I)endangering the life or physical safety of any person; 
(II)flight from prosecution; 
(III)destruction of or tampering with evidence; 
(IV)intimidation of potential witnesses; or 
(V)otherwise seriously endangering the national security of the United States by alerting a target, a target’s associates, or the foreign power of which the target is an agent, of the Government’s interest in the target. 
(vi)StandardThe court may issue an ex parte order pursuant to this subparagraph if the court determines there is reason to believe that disclosure that the Federal Bureau of Investigation has sought or obtained access to a customer’s or entity’s financial records under this paragraph will result in— 
(I)endangering the life or physical safety of any person; 
(II)flight from prosecution; 
(III)destruction of or tampering with evidence; 
(IV)intimidation of potential witnesses; or 
(V)otherwise seriously endangering the national security of the United States by alerting a target, a target’s associates, or the foreign power of which the target is an agent, of the Government’s interest in the target. 
(vii)RenewalAn order under this subparagraph may be renewed for additional periods of up to 180 days upon another application meeting the requirements of clause (v) and a determination by the court that the circumstances described in clause (vi) of this subparagraph continue to exist.. 
(3)Consumer reporting agenciesSection 626(d) of the Fair Credit Reporting Act (15 U.S.C. 1681u(d)) is amended to read as follows: 
 
(d)Confidentiality 
(1)In generalNo consumer reporting agency, or officer, employee, or agent of a consumer reporting agency, shall disclose to any person that the Federal Bureau of Investigation has sought or obtained the identity of financial institutions or a consumer report respecting any consumer under subsection (a), (b), or (c) for 90 days after receipt of a request or order under this section, and no consumer reporting agency, or officer, employee, or agent of a consumer reporting agency, shall include in any consumer report any information that would indicate that the Federal Bureau of Investigation has sought or obtained such information or a consumer report. 
(2)ExceptionA consumer reporting agency or officer, employee, or agent of a consumer reporting agency who receives an order under this subsection may disclose that the Federal Bureau of Investigation has sought or obtained the identity of financial institutions or a consumer report respecting any consumer to— 
(A)those officers, employees, or agents of a consumer reporting agency necessary to fulfill the requirement to disclose information to the Federal Bureau of Investigation under this section; or 
(B)an attorney in order to obtain legal advice regarding such requirement. 
(3)ExtensionThe Director of the Federal Bureau of Investigation, or the Director’s designee in a position not lower than Deputy Assistant Director at Bureau headquarters or a Special Agent in Charge of a Bureau field office designated by the Director, may apply for an order prohibiting disclosure that the Federal Bureau of Investigation has sought or obtained access to information or records under subsection (a), (b), or (c) for an additional 180 days. 
(4)JurisdictionAn application for an order pursuant to this subsection shall be filed in the district court of the United States in any district within which the authorized investigation that is the basis for a request or order pursuant to this section is being conducted. 
(5)Application contentsAn application for an order pursuant to this subsection must state specific and articulable facts giving the applicant reason to believe that disclosure that the Federal Bureau of Investigation has sought or obtained the identity of financial institutions or a consumer report respecting any consumer under subsection (a), (b), or (c) will result in— 
(A)endangering the life or physical safety of any person; 
(B)flight from prosecution; 
(C)destruction of or tampering with evidence; 
(D)intimidation of potential witnesses; or 
(E)otherwise seriously endangering the national security of the United States by alerting a target, a target’s associates, or the foreign power of which the target is an agent, of the Government’s interest in the target. 
(6)StandardThe court may issue an ex parte order pursuant to this subsection if the court determines there is reason to believe that disclosure that the Federal Bureau of Investigation has sought or obtained the identity of financial institutions or a consumer report respecting any consumer under subsection (a), (b), or (c) will result in— 
(A)endangering the life or physical safety of any person; 
(B)flight from prosecution; 
(C)destruction of or tampering with evidence; 
(D)intimidation of potential witnesses; or 
(E)otherwise seriously endangering the national security of the United States by alerting a target, a target’s associates, or the foreign power of which the target is an agent, of the Government’s interest in the target. 
(7)RenewalAn order under this subsection may be renewed for additional periods of up to 180 days upon another application meeting the requirements of paragraph (5) and a determination by the court that the circumstances described in paragraph (6) continue to exist.. 
(4)Consumer reporting agencies reporting to governmental agenciesSection 627(c) of the Fair Credit Reporting Act (15 U.S.C. 1681v(c)) is amended to read as follows: 
 
(c)Confidentiality 
(1)In generalNo consumer reporting agency, or officer, employee, or agent of a consumer reporting agency, shall disclose to any person or specify in any credit report that a government agency has sought or obtained access to information under subsection (a) for 90 days after receipt of the request for such information. 
(2)ExceptionA consumer reporting agency, or officer, employee, or agent of a consumer reporting agency, may disclose that a government agency has sought or obtained access to information under subsection (a) to— 
(A)those officers, employees, or agents of a consumer reporting agency necessary to fulfill the requirement to disclose information to the Federal Bureau of Investigation under this section; or 
(B)an attorney in order to obtain legal advice regarding such requirement. 
(3)ExtensionThe supervisory official or officer who signs a certification under subsection (b) may apply in any district court of the United States for an order prohibiting disclosure that a government agency has sought or obtained access to information under subsection (a) for an additional 180 days. 
(4)Application contentsAn application for an order pursuant to this subsection must state specific and articulable facts giving the applicant reason to believe that disclosure that a government agency has sought or obtained access to information under subsection (a) will result in— 
(A)endangering the life or physical safety of any person; 
(B)flight from prosecution; 
(C)destruction of or tampering with evidence; 
(D)intimidation of potential witnesses; or 
(E)otherwise seriously endangering the national security of the United States by alerting a target, a target’s associates, or the foreign power of which the target is an agent, of the Government’s interest in the target. 
(5)StandardThe court may issue an ex parte order pursuant to this subsection if the court determines there is reason to believe that disclosure that a government agency has sought or obtained access to information under subsection (a) will result in— 
(A)endangering the life or physical safety of any person; 
(B)flight from prosecution; 
(C)destruction of or tampering with evidence; 
(D)intimidation of potential witnesses; or 
(E)otherwise seriously endangering the national security of the United States by alerting a target, a target’s associates, or the foreign power of which the target is an agent, of the Government’s interest in the target. 
(6)RenewalAn order under this subsection may be renewed for additional periods of up to 180 days upon another application meeting the requirements of paragraph (4) and a determination by the court that the circumstances described in paragraph (5) continue to exist.. 
(d)Judicial review 
(1)In generalSection 2709 of title 18, United States Code, is amended by— 
(A)redesignating subsection (e) as subsection (g); and 
(B)inserting after subsection (d) the following: 
 
(e)Judicial review 
(1)RequestNot later than 20 days after any person receives a request pursuant to subsection (b), or at any time before the return date specified in the request, whichever period is shorter, such person may file, in the district court of the United States for the judicial district within which such person resides, is found, or transacts business, a petition for such court to modify or set aside such request. The time allowed for compliance with the request in whole or in part as deemed proper and ordered by the court shall not run during the pendency of such petition in the court. Such petition shall specify each ground upon which the petitioner relies in seeking relief, and may be based upon any failure of such request to comply with the provisions of this section or upon any constitutional or other legal right or privilege of such person. 
(2)Nondisclosure 
(A)In generalA person prohibited from disclosing information under subsection (c) may file, in the district court of the United States for the judicial district within which such person resides, is found, or transacts business, a petition for the court to set aside the nondisclosure requirement. Such petition shall specify each ground upon which the petitioner relies in seeking relief, and may be based upon any failure of the nondisclosure requirement to comply with the provisions of this section or upon any constitutional or other legal right or privilege of such person. 
(B)StandardThe court shall set aside the nondisclosure requirement unless the court determines that there is a reason to believe that disclosure of the request under subsection (b) will result in— 
(i)endangering the life or physical safety of any person; 
(ii)flight from prosecution; 
(iii)destruction of or tampering with evidence; 
(iv)intimidation of potential witnesses; or 
(v)otherwise seriously endangering the national security of the United States by alerting a target, a target’s associates, or the foreign power of which the target is an agent, of the Government’s interest in the target. 
(3)DisclosureIn making determinations under this subsection, the court shall disclose to the petitioner, the counsel of the petitioner, or both, under the procedures and standards provided in the Classified Information Procedures Act (18 U.S.C. App.), portions of the application, order, or other related materials unless the court finds that such disclosure would not assist in determining any legal or factual issue pertinent to the case.. 
(2)Financial record requestsSection 1114(a)(5) of the Right to Financial Privacy Act of 1978 (12 U.S.C. 3414(a)(5)) is amended by inserting after subparagraph (D) (as amended by subsection (c)(2) of this section) the following new subparagraph: 
 
(E)Judicial review 
(i)In generalNot later than 20 days after any person receives a request pursuant to subparagraph (A), or at any time before the return date specified in the request, whichever period is shorter, such person may file, in the district court of the United States for the judicial district within which such person resides, is found, or transacts business, a petition for the court to modify or set aside the request. The time allowed for compliance with the request in whole or in part as deemed proper and ordered by the court shall not run during the pendency of the petition in the court. The petition shall specify each ground upon which the petitioner relies in seeking relief, and may be based upon any failure of the request to comply with the provisions of this paragraph or upon any constitutional or other legal right or privilege of the petitioner. 
(ii)Nondisclosure 
(I)In generalA person prohibited from disclosing information under subparagraph (D) may file, in the district court of the United States for the judicial district within which the recipient resides, is found, or transacts business, a petition for the court to set aside the nondisclosure requirement. The petition shall specify each ground upon which the petitioner relies in seeking the relief, and may be based upon any failure of the nondisclosure requirement to comply with the provisions of this section or upon any constitutional or other legal right or privilege of the petitioner. 
(II)StandardThe court shall set aside the nondisclosure requirement unless the court determines that there is a reason to believe that disclosure of the request under subparagraph (A) will result in— 
(aa)endangering the life or physical safety of any person; 
(bb)flight from prosecution; 
(cc)destruction of or tampering with evidence; 
(dd)intimidation of potential witnesses; or 
(ee)otherwise seriously endangering the national security of the United States by alerting a target, a target’s associates, or the foreign power of which the target is an agent, of the Government’s interest in the target. 
(iii)DisclosureIn making determinations under this subparagraph, the court shall disclose to the petitioner, the counsel of the petitioner, or both, under the procedures and standards provided in the Classified Information Procedures Act (18 U.S.C. App.), portions of the application, order, or other related materials unless the court finds that such disclosure would not assist in determining any legal or factual issue pertinent to the case.. 
(3)Consumer report requestsSection 626 of the Fair Credit Reporting Act (15 U.S.C. 1681u) is amended by after subsection (n) (as added by subsection (b)(3) of this section) the following new subsection: 
 
(o)Judicial review 
(1)In generalNot later than 20 days after any person receives a request or order pursuant to subsection (a), (b), or (c), or at any time before the return date specified in the request or order, whichever period is shorter, such person may file, in the district court of the United States for the judicial district within which such person resides, is found, or transacts business, a petition for the court to modify or set aside the request or order. The time allowed for compliance with the request or order in whole or in part as deemed proper and ordered by the court shall not run during the pendency of the petition in the court. The petition shall specify each ground upon which the petitioner relies in seeking the relief, and may be based upon any failure of the request or order to comply with the provisions of this section or upon any constitutional or other legal right or privilege of the petitioner. 
(2)Nondisclosure 
(A)In generalA person prohibited from disclosing information under subsection (d) may file, in the district court of the United States for the judicial district within which the recipient resides, is found, or transacts business, a petition for the court to set aside the nondisclosure requirement. The petition shall specify each ground upon which the petitioner relies in seeking the relief, and may be based upon any failure of the nondisclosure requirement to comply with the provisions of this section or upon any constitutional or other legal right or privilege of the petitioner. 
(B)StandardThe court shall set aside the nondisclosure requirement unless the court determines that there is a reason to believe that disclosure of request or order under subsection (a), (b), or (c) will result in— 
(i)endangering the life or physical safety of any person; 
(ii)flight from prosecution; 
(iii)destruction of or tampering with evidence; 
(iv)intimidation of potential witnesses; or 
(v)otherwise seriously endangering the national security of the United States by alerting a target, a target’s associates, or the foreign power of which the target is an agent, of the Government’s interest in the target. 
(3)DisclosureIn making determinations under this subsection, the court shall disclose to the petitioner, the counsel of the petitioner, or both, under the procedures and standards provided in the Classified Information Procedures Act (18 U.S.C. App.), portions of the application, order, or other related materials unless the court finds that such disclosure would not assist in determining any legal or factual issue pertinent to the case.. 
(4)Consumer report requests by governmental agenciesSection 627 of the Fair Credit Reporting Act (15 U.S.C. 1681v) is amended by adding at the end the following new subsection: 
 
(f)Judicial review 
(1)In generalNot later than 20 days after any person receives a request pursuant to subsection (a), or at any time before the return date specified in the request, whichever period is shorter, such person may file, in the district court of the United States for the judicial district within which such person resides, is found, or transacts business, a petition for the court to modify or set aside the request. The time allowed for compliance with the request in whole or in part as deemed proper and ordered by the court shall not run during the pendency of the petition in the court. The petition shall specify each ground upon which the petitioner relies in seeking the relief, and may be based upon any failure of the request to comply with the provisions of this section or upon any constitutional or other legal right or privilege of the petitioner. 
(2)Nondisclosure 
(A)In generalA person prohibited from disclosing information under subsection (c) may file, in the district court of the United States for the judicial district within which the recipient resides, is found, or transacts business, a petition for the court to set aside the nondisclosure requirement. The petition shall specify each ground upon which the petitioner relies in seeking the relief, and may be based upon any failure of the nondisclosure requirement to comply with the provisions of this section or upon any constitutional or other legal right or privilege of the petitioner. 
(B)StandardThe court shall set aside the nondisclosure requirement unless the court determines that there is a reason to believe that disclosure of the request under subsection (a) will result in— 
(i)endangering the life or physical safety of any person; 
(ii)flight from prosecution; 
(iii)destruction of or tampering with evidence; 
(iv)intimidation of potential witnesses; or 
(v)otherwise seriously endangering the national security of the United States by alerting a target, a target’s associates, or the foreign power of which the target is an agent, of the Government’s interest in the target. 
(3)DisclosureIn making determinations under this subsection, the court shall disclose to the petitioner, the counsel of the petitioner, or both, under the procedures and standards provided in the Classified Information Procedures Act (18 U.S.C. App.), portions of the application, order, or other related materials unless the court finds that such disclosure would not assist in determining any legal or factual issue pertinent to the case.. 
(e)Use of information 
(1)In generalSection 2709 of title 18, United States Code, as amended by subsection (d), is amended by inserting after subsection (e) the following: 
 
(f)Use of information 
(1)In general 
(A)ConsentAny information acquired from a request pursuant to this section concerning any United States person may be used and disclosed by Federal officers and employees without the consent of the United States person only in accordance with the provisions of this subsection. 
(B)Lawful purposeNo information acquired from an order pursuant to this section may be used or disclosed by Federal officers or employees except for lawful purposes. 
(2)Disclosure for law enforcement purposesNo information acquired pursuant to this section shall be disclosed for law enforcement purposes unless such disclosure is accompanied by a statement that such information, or any information derived therefrom, may only be used in a criminal proceeding with the advance authorization of the Attorney General. 
(3)Notification of intended disclosure by the United StatesWhenever the United States intends to enter into evidence or otherwise use or disclose in any trial, hearing, or other proceeding in or before any court, department, officer, agency, regulatory body, or other authority of the United States against an aggrieved person any information obtained or derived from a request pursuant to this section, the United States shall, before the trial, hearing, or other proceeding or at a reasonable time before an effort to so disclose or so use this information or submit it in evidence, notify the aggrieved person and the court or other authority in which the information is to be disclosed or used that the United States intends to so disclose or so use such information. 
(4)Notification of intended disclosure by State or political subdivisionWhenever any State or political subdivision thereof intends to enter into evidence or otherwise use or disclose in any trial, hearing, or other proceeding in or before any court, department, officer, agency, regulatory body, or other authority of the State or political subdivision thereof against an aggrieved person any information obtained or derived from a request pursuant to this section, the State or political subdivision thereof shall notify the aggrieved person, the court or other authority in which the information is to be disclosed or used, and the Attorney General that the State or political subdivision thereof intends to so disclose or so use such information. 
(5)Motion to suppress 
(A)In generalAny aggrieved person against whom evidence obtained or derived from a request pursuant to this section is to be, or has been, introduced or otherwise used or disclosed in any trial, hearing, or other proceeding in or before any court, department, officer, agency, regulatory body, or other authority of the United States, or a State or political subdivision thereof, may move to suppress the evidence obtained or derived from the request, as the case may be, on the grounds that— 
(i)the information was acquired in violation of the Constitution or laws of the United States; or 
(ii)the request was not in conformity with the requirements of this section. 
(B)TimingA motion under subparagraph (A) shall be made before the trial, hearing, or other proceeding unless there was no opportunity to make such a motion or the aggrieved person concerned was not aware of the grounds of the motion. 
(6)Judicial review 
(A)In generalWhenever— 
(i)a court or other authority is notified pursuant to paragraph (3) or (4); 
(ii)a motion is made pursuant to paragraph (5); or 
(iii)any motion or request is made by an aggrieved person pursuant to any other statute or rule of the United States or any State before any court or other authority of the United States or any State to— 
(I)discover or obtain materials relating to a request issued pursuant to this section; or 
(II)discover, obtain, or suppress evidence or information obtained or derived from a request issued pursuant to this section;the United States district court or, where the motion is made before another authority, the United States district court in the same district as the authority shall, notwithstanding any other provision of law and if the Attorney General files an affidavit under oath that disclosure would harm the national security of the United States, review in camera the materials as may be necessary to determine whether the request was lawful. 
(B)DisclosureIn making a determination under subparagraph (A), unless the court finds that such disclosure would not assist in determining any legal or factual issue pertinent to the case, the court shall disclose to the aggrieved person, the counsel of the aggrieved person, or both, under the procedures and standards provided in the Classified Information Procedures Act (18 U.S.C. App.), portions of the application, order, or other related materials, or evidence or information obtained or derived from the order. 
(7)Effect of determination of lawfulness 
(A)Unlawful ordersIf the United States district court determines pursuant to paragraph (6) that the request was not in compliance with the Constitution or laws of the United States, the court may, in accordance with the requirements of law, suppress the evidence which was unlawfully obtained or derived from the request or otherwise grant the motion of the aggrieved person. 
(B)Lawful ordersIf the court determines that the request was lawful, it may deny the motion of the aggrieved person except to the extent that due process requires discovery or disclosure. 
(8)Binding final ordersOrders granting motions or requests under paragraph (6), decisions under this section that a request was not lawful, and orders of the United States district court requiring review or granting disclosure of applications, orders, or other related materials shall be final orders and binding upon all courts of the United States and the several States except a United States court of appeals or the Supreme Court. 
(g)DefinitionsAs used in this section— 
(1)the term agent of a foreign power has the meaning given such term by section 101(b) of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1801(b)); 
(2)the term aggrieved person means a person whose name, address, length of service, or local or long distance toll records were sought or obtained under this section; and 
(3)the term foreign power has the meaning given such term by section 101(a) of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1801(a)).. 
(2)Financial recordsSection 1114 of the Right to Financial Privacy Act of 1978 (12 U.S.C. 3414) is amended by inserting after subsection (b) the following new subsection: 
 
(c)Use of information 
(1)In general 
(A)ConsentAny information acquired from a request pursuant to this section concerning any United States person may be used and disclosed by Federal officers and employees without the consent of the United States person only in accordance with the provisions of this subsection. 
(B)Lawful purposeNo information acquired from an order pursuant to this section may be used or disclosed by Federal officers or employees except for lawful purposes. 
(2)Disclosure for law enforcement purposesNo information acquired pursuant to this section shall be disclosed for law enforcement purposes unless the disclosure is accompanied by a statement that the information, or any information derived therefrom, may only be used in a criminal proceeding with the advance authorization of the Attorney General. 
(3)Notification of intended disclosure by the United StatesWhenever the United States intends to enter into evidence or otherwise use or disclose in any trial, hearing, or other proceeding in or before any court, department, officer, agency, regulatory body, or other authority of the United States against an aggrieved person any information obtained or derived from a request pursuant to this section, the United States shall, before the trial, hearing, or other proceeding, or at a reasonable time before an effort to so disclose or so use this information or submit it in evidence, notify the aggrieved person and the court or other authority in which the information is to be disclosed or used that the United States intends to so disclose or so use such information. 
(4)Notification of intended disclosure by State or political subdivisionWhenever any State or political subdivision thereof intends to enter into evidence or otherwise use or disclose in any trial, hearing, or other proceeding in or before any court, department, officer, agency, regulatory body, or other authority of the State or political subdivision thereof against an aggrieved person any information obtained or derived from a request pursuant to this section, the State or political subdivision thereof shall notify the aggrieved person, the court or other authority in which the information is to be disclosed or used, and the Attorney General that the State or political subdivision thereof intends to so disclose or so use such information. 
(5)Motion to suppress 
(A)In generalAny aggrieved person against whom evidence obtained or derived from a request pursuant to this section is to be, or has been, introduced or otherwise used or disclosed in any trial, hearing, or other proceeding in or before any court, department, officer, agency, regulatory body, or other authority of the United States, or a State or political subdivision thereof, may move to suppress the evidence obtained or derived from the request, as the case may be, on the grounds that— 
(i)the information was acquired in violation of the Constitution or laws of the United States; or 
(ii)the request was not in conformity with the requirements of this section. 
(B)TimingA motion to suppress under subparagraph (A) shall be made before the trial, hearing, or other proceeding unless there was no opportunity to make such a motion or the aggrieved person concerned was not aware of the grounds of the motion. 
(6)Judicial review 
(A)In generalWhenever— 
(i)a court or other authority is notified pursuant to paragraph (3) or (4); 
(ii)a motion is made pursuant to paragraph (5); or 
(iii)any motion or request is made by an aggrieved person pursuant to any other statute or rule of the United States or any State before any court or other authority of the United States or any State to— 
(I)discover or obtain materials relating to a request issued pursuant to this section; or 
(II)discover, obtain, or suppress evidence or information obtained or derived from a request issued pursuant to this section;the United States district court or, where the motion is made before another authority, the United States district court in the same district as the authority shall, notwithstanding any other provision of law and if the Attorney General files an affidavit under oath that disclosure would harm the national security of the United States, review in camera the materials as may be necessary to determine whether the request was lawful. 
(B)DisclosureIn making a determination under subparagraph (A), unless the court finds that such disclosure would not assist in determining any legal or factual issue pertinent to the case, the court shall disclose to the aggrieved person, the counsel of the aggrieved person, or both, under the procedures and standards provided in the Classified Information Procedures Act (18 U.S.C. App.), portions of the application, order, or other related materials, or evidence or information obtained or derived from the order. 
(7)Effect of determination of lawfulness 
(A)In generalIf the United States district court determines pursuant to paragraph (6) that the request was not in compliance with the Constitution or laws of the United States, the court may, in accordance with the requirements of law, suppress the evidence which was unlawfully obtained or derived from the request or otherwise grant the motion of the aggrieved person. 
(B)ExceptionIf the court determines that the request was lawful, it may deny the motion of the aggrieved person except to the extent that due process requires discovery or disclosure. 
(8)Binding final ordersOrders granting motions or requests under paragraph (6), decisions under this section that a request was not lawful, and orders of the United States district court requiring review or granting disclosure of applications, orders, or other related materials shall be final orders and binding upon all courts of the United States and the several States except a United States Court of Appeals or the Supreme Court.. 
(3)Consumer reportsSection 626 of the Fair Credit Reporting Act (15 U.S.C. 1681u) is amended by inserting after subsection (o) (as added by subsection (d)(3) of this section) the following new subsection: 
 
(p)Use of information 
(1)In general 
(A)ConsentAny information acquired from a request or an order pursuant to this section concerning any United States person may be used and disclosed by Federal officers and employees without the consent of the United States person only in accordance with the provisions of this subsection. 
(B)Lawful purposeNo information acquired from an order pursuant to this section may be used or disclosed by Federal officers or employees except for lawful purposes. 
(2)Disclosure for law enforcement purposesNo information acquired pursuant to this section shall be disclosed for law enforcement purposes unless the disclosure is accompanied by a statement that the information, or any information derived therefrom, may only be used in a criminal proceeding with the advance authorization of the Attorney General. 
(3)Notification of intended disclosure by the United StatesWhenever the United States intends to enter into evidence or otherwise use or disclose in any trial, hearing, or other proceeding in or before any court, department, officer, agency, regulatory body, or other authority of the United States against an aggrieved person any information obtained or derived from a request or an order pursuant to this section, the United States shall, before the trial, hearing, or other proceeding, or at a reasonable time before an effort to so disclose or so use this information or submit it in evidence, notify the aggrieved person and the court or other authority in which the information is to be disclosed or used that the United States intends to so disclose or so use such information. 
(4)Notification of intended disclosure by State or political subdivisionWhenever any State or political subdivision thereof intends to enter into evidence or otherwise use or disclose in any trial, hearing, or other proceeding in or before any court, department, officer, agency, regulatory body, or other authority of the State or political subdivision thereof against an aggrieved person any information obtained or derived from a request or an order pursuant to this section, the State or political subdivision thereof shall notify the aggrieved person, the court or other authority in which the information is to be disclosed or used, and the Attorney General that the State or political subdivision thereof intends to so disclose or so use such information. 
(5)Motion to suppress 
(A)In generalAny aggrieved person against whom evidence obtained or derived from a request or an order pursuant to this section is to be, or has been, introduced or otherwise used or disclosed in any trial, hearing, or other proceeding in or before any court, department, officer, agency, regulatory body, or other authority of the United States, or a State or political subdivision thereof, may move to suppress the evidence obtained or derived from the request or the order, as the case may be, on the grounds that— 
(i)the information was acquired in violation of the Constitution or laws of the United States; or 
(ii)the request or the order was not in conformity with the requirements of this section. 
(B)TimingA motion to suppress under subparagraph (A) shall be made before the trial, hearing, or other proceeding unless there was no opportunity to make such a motion or the aggrieved person concerned was not aware of the grounds of the motion. 
(6)Judicial review 
(A)In generalWhenever— 
(i)a court or other authority is notified pursuant to paragraph (3) or (4); 
(ii)a motion is made pursuant to paragraph (5); or 
(iii)any motion or request is made by an aggrieved person pursuant to any other statute or rule of the United States or any State before any court or other authority of the United States or any State to— 
(I)discover or obtain materials relating to a request or an order issued pursuant to this section; or 
(II)discover, obtain, or suppress evidence or information obtained or derived from a request or an order issued pursuant to this section;the United States district court or, where the motion is made before another authority, the United States district court in the same district as the authority shall, notwithstanding any other provision of law and if the Attorney General files an affidavit under oath that disclosure would harm the national security of the United States, review in camera the materials as may be necessary to determine whether the request or the order was lawful. 
(B)DisclosureIn making a determination under subparagraph (A), unless the court finds that such disclosure would not assist in determining any legal or factual issue pertinent to the case, the court shall disclose to the aggrieved person, the counsel of the aggrieved person, or both, under the procedures and standards provided in the Classified Information Procedures Act (18 U.S.C. App.), portions of the application, order, or other related materials, or evidence or information obtained or derived from the order. 
(7)Effect of determination of lawfulness 
(A)In generalIf the United States district court determines pursuant to paragraph (6) that the request or the order was not in compliance with the Constitution or laws of the United States, the court may, in accordance with the requirements of law, suppress the evidence which was unlawfully obtained or derived from the request or the order or otherwise grant the motion of the aggrieved person. 
(B)ExceptionIf the court determines that the request or the order was lawful, it may deny the motion of the aggrieved person except to the extent that due process requires discovery or disclosure. 
(8)Binding final ordersOrders granting motions or requests under paragraph (6), decisions under this section that a request was not lawful, and orders of the United States district court requiring review or granting disclosure of applications, orders, or other related materials shall be final orders and binding upon all courts of the United States and the several States except a United States Court of Appeals or the Supreme Court.. 
(4)Consumer reports requested by governmental agenciesSection 627 of the Fair Credit Reporting Act (15 U.S.C. 1681v) is amended by inserting after subsection (f) (as added by subsection (d)(4) of this section) the following new subsection: 
 
(g)Use of informationAny information acquired from a request pursuant to this section concerning any United States person may be used and disclosed by Federal officers and employees, a State, or a political subdivision of a State without the consent of the United States person only in accordance with the procedures established under section 626(p).. 
(f)Definitions 
(1)Financial record requestsSection 1101 of the Right to Financial Privacy Act of 1978 (12 U.S.C. 3401) is amended— 
(A)in paragraph (7), by striking and at the end after the semicolon; 
(B)in paragraph (8), by striking the period and inserting ; and; and 
(C)by adding at the end the following new paragraphs: 
 
(9)the term agent of a foreign power has the meaning given such term by section 101(b) of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1801(b)); 
(10)the term aggrieved person means any person whose financial records are produced, disclosed, or otherwise made public without the consent of such person; and 
(11)the term foreign power has the meaning given such term by section 101(a) of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1801(a)).. 
(2)Consumer report requestsSection 603 of the Fair Credit Reporting Act (15 U.S.C. 1681a) is amended by adding at the end the following: 
 
(y)Terms relating to intelligence activities 
(1)Agent of a foreign powerThe term agent of a foreign power has the meaning given such term by section 101(b) of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1801(b)). 
(2)Foreign powerThe term foreign power has the meaning given such term by section 101(a) of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1801(a)). 
(z)Aggrieved personThe term aggrieved person means any consumer or other person whose consumer report is produced, disclosed, or otherwise made public without the consent of such consumer or other person. . 
 
